Title: From Thomas Jefferson to Albert Gallatin, 14 October 1801
From: Jefferson, Thomas
To: Gallatin, Albert


Dear Sir
Washington Oct. 14. 1801.
I inclose you three letters from Colo. Newton of Norfolk on the subject of a successor to Wilkins at Cherrystone’s. you will [see] also & duly estimate his proposition respecting the Marine [hospital] at Norfolk.—I think we ought to do something for Campbell, and indeed must do it. the general opinion will be greatly in his favor; and even those who may find something to [censure], will still be sensible of other motives for rewarding him. I [wish] we could provide for him in Philadelphia. health & affectionate respect.
Th: Jefferson
